This case is here on writ of error to review a final judgment for the defendant below entered by the Circuit Court of Polk County, Florida. The plaintiff below obtained a judgment against C.C. Commander and two other defendants. On affidavit a writ of garnishment issued thereon and was served upon the Florida Citrus Exchange, which by its answer admitted an indebtedness to C.C. Commander for his personal services as General Manager of the Florida Citrus Exchange in the sum of $983.85. The said C.C. Commander claimed that the money held by the Florida Citrus Exchange was for personal labor and services rendered and that he was the head of a family and that said moneys were not subject to attachment under Section 5792 C.G.L., viz.:
"No writ of attachment or garnishment or other process shall issue from any of the courts of this State to attach or delay the payment of any money or other thing due to any person who is the head of a family residing in this State, when the money or other thing is due for the personal labor or services of such person."
It is admitted that C.C. Commander is the head of a family and residing in Hillsborough County, Florida, and the following facts were not in dispute, viz.:
"That the said C.C. Commander is employed by the said Florida Citrus Exchange as its general manager and is paid *Page 315 
a salary of more than $10,000 per year for his services in this capacity, the correct amount of such salary being unknown to the plaintiff; that the services performed by the said C.C. Commander for his said employer as its general manager and for which said salary is paid to him are services requiring special skill and intellectual fitness and for the performance of executive and administrative duties; that as such general manager of the said Florida Citrus Exchange the said Commander is not required to perform, nor does he perform, any manual labor for his said employer, and no part of the salary so paid the said Commander, and which has been attached by said writ of garnishment, is due for the performance of manual labor in any capacity."
The question presented for decision is: Does Section 5792 C.G.L., 1927, exempt from garnishment to the head of a family residing in this State only his wages due him for his manual labor and afford no protection to the head of a family for his earnings due him for personal services (other than manual labor) actually performed by him?
The question here for decision is the construction of Section 5792, supra. In a previous decision this Court held that the purpose of the statute is to protect citizens against financial reverses and difficulties and to permit the citizen when residing in Florida and head of a family to be secure in money coming to him for his labor and services thereby supporting his family and preventing it from becoming a public charge. The decisions are uniform in holding that a statute, like the one here, should be liberally construed, and this Court has so held with many of the other Courts of the Country. See Patten Package Co. v. Houser,102 Fla. 603, 136 So. 316. It is pointed out that the statutesupra was enacted in 1875 when the population of Florida was around 200,000 and the people were engaged *Page 316 
largely in farming and stock raising and at the time the wage earners were day laborers, and a construction of the statute should not be made to include compensation to those specially trained by education or experience or by intellectual fitness are qualified for executive or administrative duties, but should be limited to "wages due laboring men." It has been held by this Court that when the language of a statute is capable of two constructions, the courts may resort to the history of its passage through the Legislature to ascertain the legislative intent. See State v. Amos, 76 Fla. 26, 79 So. 433. The statute must be liberally contrued and the full force and effect of the legislative intent given as manifested by the language used. See State v. Beardsley, 84 Fla. 109, 94 So. 660; State v. Burr,79 Fla. 290, 84 So. 61; Doggett v. Railroad Company, 99 U.S. 72, 78,25 L. Ed. 301; Douglass v. McRainey, 102 Fla. 1141, 137 So. 157.
If a liberal construction of the statute is given, it is manifestly clear that the Legislature intended to maintain the financial equilibrium of each family in Florida by exempting from attachment by writs of attachments or garnishments earnings of the head of the family. The statute points out that no process shall issue by the courts of Florida when it is sought to attach the money or other thing that is due for the personal labor or services of the head of a family residing in Florida. There can be no doubt as to the power of the Legislature of Florida to enact such a law, and, by giving the words of the statute their usual and ordinary meaning and considering the intention of the Legislature, there can be no doubt as to the proper conclusion. We are not interested in the wisdom or folly of the Act but in the intention of the Legislature by enacting it.
It is suggested that an affirmance by this Court of the *Page 317 
judgment appealed from will protect annual salaries of citizens of Florida ranging from $50,000 to $80,000. While this conclusion may be justified, the responsibility therefor does not rest on this Court but with the legislative department of our government. We are without power to enact law or to pass upon its wisdom or folly, but our duty is to construe or interpret it according to established rules and decisions. See State v. Rose, 93 Fla. 1018,114 So. 373; Sparkman v. State, 71 Fla. 210, 71 So. 34; State v. Burr, 79 Fla. 290, 84 So. 61; State v. Knight, 98 Fla. 891,124 So. 461; State v. Beardsley, 84 Fla. 109, 94 So. 660; Snowden v. Brown, 60 Fla. 212, 53 So. 548; Realty Bond, etc. Co. v. Englar,104 Fla. 329, 143 So. 152; Douglass v. McTainey, 102 Fla. 1141,137 So. 157; Cragin v. Ocean, etc. Realty Co., 101 Fla. 1337,135 So. 795.
We have examined a number of cases from other jurisdictions involving statutes similar to the one now before the court and find the trend thereof is not only for a liberal construction but to sustain in many instances broader exemptions than the Commander claim in the case at bar. See Shriver v. Carlin Fulton Co., 155 Md. 51, 141 A. 434; Pendergast v. Yandes,124 Ind. 159, 24 N.E. 724, 8 L.R.A. 849; Dayton v. Ewart, 28 Mont. 153,  72 P. 420, 98 A.S.R. 549; Consolidated Coal Co. v. Keystone Chemical Co., 54 N.J. Eq. 309, 35 A. 157; Hamburger v. Marcus, 157 Pa. St. 133, 27 A. 681; Laird v. Carton, 196 N.Y. 169,  89 N.E. 822, 26 L.R.A. (N.S.) 189; Brown v. Hebard,20 Wis. 326, 91 Am. Dec. 408; Wilmer v. Mann, 121 Md. 239, 88 A. 222; Koppen v. Union Iron  Foundry Co., 181 Mo. App. 72,163 S.W. 560; Bell v. Indian Live-Stock Co., (Tex. Sup.), 11 S.W. 344.
The judgment appealed from is hereby affirmed.
TERRELL, C.J., and WHITFIELD, J., concur. *Page 318